
	
		I
		111th CONGRESS
		2d Session
		H. R. 5516
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  certain requirements relating to the immunization of veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Appropriate Immunizations
			 for Veterans Act of 2010.
		2.Ensuring Veteran
			 Access to Appropriate Immunizations
			(a)Inclusion of
			 recommended adult vaccinations as medical services
				(1)Covered
			 benefitSubparagraph (F) of section 1701(9) of title 38, United
			 States Code, is amended to read as follows:
					
						(F)immunizations
				against infectious diseases, including each immunization on the recommended
				adult immunization schedule at the time such immunization is indicated on that
				schedule;
						.
				(2)DefinitionSection
			 1701 of title 38, United States Code, is amended by adding after paragraph (9)
			 the following new paragraph:
					
						(10)The term
				recommended adult immunization schedule means the schedule
				established (and periodically reviewed and, as appropriate, revised) by the
				Advisory Committee on Immunization Practices established by the Secretary of
				Health and Human Services and delegated to the Centers for Disease Control and
				Prevention.
						.
				(b)Report to
			 CongressSection 1704(1)(A) of title 38, United States Code, is
			 amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
				(3)by inserting after
			 clause (ii) the following new clause:
					
						(iii)to ensure that veterans have received each
				immunization on the recommended adult immunization schedule at the time such
				immunization is indicated on that
				schedule.
						.
				(c)Assurance that
			 administration of vaccinations constitutes appropriate management and
			 cost-Effective delivery of health care services
				(1)In
			 generalSection 1706(a) of title 38, United States Code, is
			 amended—
					(A)by striking In managing the
			 provision and inserting (1) In managing the provision;
			 and
					(B)by adding at the
			 end the following new subsection:
						
							(2)In managing the provision of medical
				services under such section, the Secretary shall develop and implement quality
				measures and metrics to ensure that veterans receiving medical services under
				this title receive each immunization on the recommended adult immunization
				schedule at the time such immunization is indicated on that schedule. Such
				quality measures and metrics shall include targets for compliance. The
				Secretary shall, to the maximum extent feasible, develop and implement such
				measures and metrics concurrently and consistently with the metrics in place,
				as of the date of the enactment of this paragraph, with respect to influenza
				and pneumococcal vaccinations.
							
					(2)Report to
			 CongressSection 1704(1) of title 38, United States Code, as
			 amended by subsection (c)(1)(C), is further amended by adding after
			 subparagraph (G) the following new subparagraph:
					
						(H)Statistics related
				to the quality measures and metrics established under section 1706(a)(2) of
				this
				title.
						.
				(3)Effective
			 dates
					(A)Development of
			 initial scheduleThe Secretary shall establish the quality
			 measures and metrics described in paragraph (2) of subsection (a) of section
			 1706 of title 38, United States Code, as added by paragraph (1), through notice
			 and comment rulemaking in the Federal Register. The Secretary shall cause to
			 have published in the Federal Register proposed measures and metrics by no
			 later than July 1, 2010, and shall finalize such measures and metrics by no
			 later than December 31, 2010.
					(B)Implementation
			 of measures and metricsThe
			 Secretary shall implement paragraph (2) of subsection (a) of section 1706 of
			 title 38, United States Code, as added by paragraph (1) on January 1,
			 2011.
					(C)Report to
			 CongressSubparagraph (H) of
			 paragraph (1) of section 1704 of title 38, United States Code, as added by
			 paragraph (2), shall apply with respect to the first report submitted under
			 such section after January 1, 2011.
					
